PER CURIAM
Plaintiff and the state have filed a joint motion for an order reversing the judgment entered against plaintiff in this habeas corpus case. We grant the motion. In 1986, plaintiff was convicted of multiple felonies and received an 80-year sentence with a 12-year minimum. In May 2000, the Board of Parole and Post-Prision Supervision deferred his release until November 2002 on the ground that he has a “severe emotional disturbance” that “constitutes a danger to the health or safety of the community.” Plaintiff filed a petition for a writ of habeas corpus, alleging that the board lacked authority to extend his release date because there was “no evidence in the record to support the Board’s finding of a ‘present severe emotional disturbance.’ ” The trial court, pursuant to ORS 34.370(6), dismissed the petition, ruling that there were no facts alleged that would entitle plaintiff to habeas corpus relief.
ORS 34.670(6) permits a court to dismiss a habeas petition if it is “meritless.” A meritless petition is one that, “when liberally construed, fails to state a claim upon which habeas corpus relief may be granted.” ORS 34.370(7). The parties, however, agree, and so do we, that plaintiff’s habeas petition, liberally construed, states a claim for habeas corpus relief.
Reversed and remanded.